Exhibit FOR IMMEDIATE RELEASE CONTACT:PAM HAMILTON February 20, 2008 415-381-8198 pam@hamiltoninkpr.com Bank of Marin Bancorp to Present at West Coast Community Bank Conference February 25 NOVATO, CA –Bank of Marin Bancorp (Nasdaq BMRC), parent company of Bank of Marin, announced today that President and CEO Russell A. Colombo and Executive Vice President and Chief Financial Officer, Christina Cook, will make a presentation at the West Coast Community Bank Conference in Chicago on Monday, February 25, 2008. A copy of the slide presentation will be available on February 25, 2008 at 7:25 a.m. Pacific Time through Bank of Marin’s home page, www.bankofmarin.comunder Bank of Marin Info/News Releases and Current Events.Refer to Wunderlich Securities West Coast Bank Conference. The slides will be available for sixty days. About Bank of Marin Bank of Marin, the sole subsidiary of Bank of Marin Bancorp, has eleven branch offices with locations in Strawberry, Corte Madera, downtown San Rafael, Andersen Drive and Northgate in San Rafael, Ignacio, downtown Novato, Sausalito and three offices in Petaluma. The Bank has a commercial loan production office in San Francisco.
